Mr. Justice McLEAN
delivered the opinion of the court.
'This case is brought before the court by a writ of error to the Supreme Court of the State of Vermont, under the twenty-fifth section of the Judiciary Act of 1789.
. Wells, as the surety of Mace, became bound in two joint and several notes, both of which were due before the passage of the bankrupt law, in August, 1841. In July, 1841, Wells paid one of these notes. Mace was discharged, under the bankrupt law, on the- 22d of March, 1843. In March, ,1844, Wells paid the other note, and then sued Mace.for the recovery of the money on both notes. The facts being submitted to the county court, judgment was entered for the plaintiff for the amount of the note last paid; which judgment was affirmed by the Supreme Court of the State.
The fourth section of the bankrupt law provides that a “ dis*276charge and certificate, when duly granted, shall in all courts of justice be deemed a full and complete discharge of all debts, contracts, and other engagements of, such bankrupt which are provable under this act,” &c.
By the fifth section of the act, it is provided that “ all creditors whose debts are not due and payable-until a future day, all annuitants, holders of bottomry and respondentia bonds, holders of policies of insurance, sureties, indorsers,' bail, or othér persons having uncertain or contingent demands against such bankrupt, shall be permitted to come in and prove such debts or claims under this act, and shall have a right, when their debts and claims become absolute, to have the same allowed them,” &c.
Wells, as surety, was within this section, and might have proved his demand against the bankrupt. He had not paid the last note, but he was liable to pay it, as surety, and that gave him aright to prove the claim under the.,fifth section. And the fourth section declares, that from all such demands the bankrupt shall be • discharged. This is the whole ■ case. ’ It seems to be clear of doubt. The judgment of the State court is reversed.

Order.

This cause came on to be heard on the transcript of the record of the Supreme Court of Judicature of the State of Vermont, and was argued by counsel. On consideration whereof, it is now here ordered and adjudged by this court, that the judgment of the said Supreme Court of Vermont in this- cause be and the same is hereby reversed, with costs, and that this cause be and the same is hereby remanded to the said Supreme Court of Vermont, for further proceedings to be had therein irr conformity to the opinion of this court.